Title: From John Adams to James Sullivan, 26 April 1805
From: Adams, John
To: Sullivan, James



Sir
Quincy April 26, 1805

In the Biographical Sketch, which you published, of his late Excellency Governor Adams, you have inadvertently admitted Some Errors of Fact in relating the Mission to Lord Howe, in 1776. In order to enable you to rectify those Inaccuracies, I do myself the honor to inclose, Some transcripts of familiar Letters, which I find in my old Letter Books, and request you to communicate them to the Historical Society of which you have the Honor to be President. They relate to a Transaction which has never been distinctly explained before the Public, nor generally well understood. I have / the honor to be, Sir, your most obedient Servant
John Adams.